Exhibit 10.6

 

DPL INC.

PARTICIPATION AGREEMENT AND WAIVER

 

This PARTICIPATION AGREEMENT AND WAIVER (“Agreement”) is entered into this 28th
day of February 2006 (the “Effective Date”) among DPL Inc., an Ohio corporation
(“DPL”), The Dayton Power and Light Company, an Ohio corporation (“DP&L”), and
Patricia K. Swanke (“Executive”).

 

WHEREAS, DPL has implemented a new executive compensation program (the
“Program”), generally effective as of January 1, 2006;

 

WHEREAS, the Program provides benefits pursuant to the following plans which
have been approved by the Compensation Committee of the Board of Directors of
DPL (the “Committee”) and adopted by the Board of Directors of DPL (the
“Board”): the DPL Inc. Severance Pay and Change of Control Plan, the DPL Inc.
Supplemental Executive Defined Contribution Retirement Plan, the DPL Inc. 2006
Equity and Performance Incentive Plan (“EPIP”), and the DPL Inc. Executive
Incentive Compensation Plan (collectively, the “Plans”);

 

WHEREAS, Executive’s participation in the Plans requires execution of this
Agreement in order to be eligible to receive benefits under such Program; and

 

WHEREAS, Executive previously entered into an Employment Agreement with DPL and
DP&L (collectively, the “Company”), dated September 17, 2003, and a Change of
Control Letter Agreement with the Company, dated July 1, 2004 (the “Prior
Agreements”);

 

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, Executive agrees as
follows:

 

1.             Effective Date.  This Agreement is effective on the date hereof
and will continue in effect as provided herein.

 

2.             Participation in the Plans.  DPL confirms that Executive (a) has
been designated by the Committee and the Board to participate in each of the
Plans pursuant to the terms thereof, contingent on her execution of this
Agreement and, with respect to the EPIP, its approval by the shareholders of the
Company at their annual meeting on April 26, 2006, and (b) is eligible to
receive additional benefits as such are provided to other similarly situated
employees of the Company from time to time.

 

1

--------------------------------------------------------------------------------


 

3.             Termination of Prior Agreements.  Executive, for herself and her
dependents, successors, assigns, heirs, executors and administrators (and her
and their legal representatives of every kind), and the Company hereby agree
that, upon execution of this Agreement, the Prior Agreements shall terminate and
have no further force and effect.

 

4.             Remaining Rights.  Notwithstanding the terms of Section 3 of this
Agreement, Executive and the Company hereby agree that nothing in this Agreement
negates or diminishes Executive’s rights under any agreement other than the
Prior Agreements, including, the rights (a) with respect to any stock incentive
units granted under DP&L’s Management Stock Incentive Plan, subject to the terms
and conditions contained in the Non-Competition Agreement between the Company
and Executive, dated October 3, 1996, a copy of which is attached hereto as
Exhibit A, and as further described in the Letter Agreement between the Company
and Executive, dated April 27, 2001, a copy of which is attached hereto as
Exhibit B, and (b) to purchase from DPL, to the extent not yet purchased, up to
a total of 50,000 common shares of DPL at an exercise price of $29 5/8 per share
pursuant to the terms of Executive’s Management Stock Option Agreement, dated
January 1, 2001, a copy of which is attached hereto as Exhibit C.

 

5.             Perquisite Allowance.  By executing this Agreement, Executive
shall be entitled to receive a perquisite allowance in the amount of $20,000 per
year (the “Perquisite Allowance”), for each year that (a) Executive remains
designated by the Committee as eligible to receive the Perquisite Allowance and
(b) DPL continues to make the Perquisite Allowance available to executive-level
employees of the Company.  Executive has been designated by the Committee as
eligible to receive the Perquisite Allowance for 2006.  The Perquisite Allowance
for 2006 shall be paid as soon as practicable after the Effective Date.  The
Perquisite Allowance for years after 2006 shall be paid to Executive as soon as
practicable after the Committee designates Executive as eligible to receive the
Perquisite Allowance for that year.  The Perquisite Allowance will not be deemed
“compensation,” as that term is defined under any of the Plans, nor under any
other plan, practice, program or policy of the Company or any of its affiliates,
as in effect from time to time.

 

6.             Non-Solicitation.  As a condition to her eligibility to
participate in the Program, Executive hereby agrees that during her employment
and for a period of two years following her termination of employment with the
Company, Executive will not (a) solicit for employment with herself or any firm
or entity with which she is associated, any employee of DPL, its subsidiaries or
affiliates, or otherwise disrupt, impair, damage or interfere with DPL’s, its
subsidiaries’ or affiliates’ relationships with their employees or (b) solicit
for Executive’s own behalf or on behalf of any other person(s), any retail
customer of DPL, its subsidiaries or affiliates, that has purchased products or
services from the DPL, its subsidiaries or affiliates, at any time (i) with
respect to solicitation during employment, during the Executive’s employment or
(ii) with respect to solicitation after termination of employment, in the twelve
months preceding the date on which

 

2

--------------------------------------------------------------------------------


 

Executive’s employment with DPL, its subsidiaries or affiliates is terminated or
that DPL, its subsidiaries or affiliates are actively soliciting or have known
plans to solicit, for the purpose of marketing or distributing any product,
pricing or service competitive with any product, pricing or service then offered
by DPL, its subsidiaries or affiliates or which DPL, its subsidiaries or
affiliates have known plans to offer.

 

7.             No Inducement.  Executive agrees and acknowledges that no
representations, promises or inducements have been made by the Company to induce
Executive to enter into this Agreement other than as set forth herein.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

DPL INC.

 

 

 

 

 

By:

 

 

 

 

Name: James V. Mahoney

 

 

Title: President and CEO

 

 

 

 

 

THE DAYTON POWER AND LIGHT COMPANY

 

 

 

 

 

By:

 

 

 

 

Name: James V. Mahoney

 

 

Title: President and CEO

 

 

 

 

 

 

 

 

Patricia K. Swanke

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Swanke Non-Competition Agreement

 

4

--------------------------------------------------------------------------------


 

Exhibit B

 

Swanke SIU Letter Agreement, dated April 27, 2001

 

5

--------------------------------------------------------------------------------


 

Exhibit C

 

Swanke Management Stock Option Agreement

 

6

--------------------------------------------------------------------------------